     Case 2:19-cv-00916-KJM-CKD Document 19 Filed 05/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMUEL SALDANA,                                      No. 2:19-cv-0916 KJM CKD P
12                          Plaintiff,
13              v.                                         ORDER
14    M. E. SPEARMAN, et al.,
15                          Defendants.
16

17             Plaintiff has filed a motion for extension of time to file objections to the court’s April 14,

18   2020, findings and recommendations. Good cause appearing, IT IS HEREBY ORDERED that:

19             1. Plaintiff’s motion for an extension of time (ECF No. 18) is granted; and

20             2. Plaintiff is granted thirty days from the date of this order in which to file objections to

21   the findings and recommendations.

22   Dated: May 7, 2020
                                                         _____________________________________
23
                                                         CAROLYN K. DELANEY
24                                                       UNITED STATES MAGISTRATE JUDGE

25

26
27   1/kly
     sald0916.36(2)
28
